Citation Nr: 1549786	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-16 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), death pension, and/or accrued benefits based on recognition as the surviving spouse of the Veteran. 


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1939 to July 1945 and from November 1947 to October 1962.  He died in January 1988, and the appellant is his former spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office and Pension Management Center in St. Paul, Minnesota, which determined that the appellant may not be recognized as the surviving spouse of the Veteran for purposes of receipt of VA benefits. 

In her June 2013 substantive appeal, the appellant requested a Board hearing before a Veterans Law Judge.  The appellant was notified in a July 2015 letter that a hearing was scheduled for August 2015; however, she failed to appear for this hearing.  Thus, the hearing request is considered withdrawn. See 38 C.F.R. 
§ 20.704(d)(2015).

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management (VBMS) claims processing systems, both of which contain evidence pertinent to the issue on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant and Veteran were married in November 1951 and divorced at some point prior to June 1987. 

2.  The Veteran died in January 1988, and at the time of his death, he was not legally married to the appellant.


CONCLUSION OF LAW

The criteria for the recognition of the appellant as the Veteran's surviving spouse for DIC, death benefits, and/or accrued benefits are not met.  38 U.S.C.A. §§ 103, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.53, 3.54, 3.205 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. VA's Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In the instant case, the law, and not the facts, is dispositive. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that, under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim or to assist a claimant in developing evidence to substantiate a claim where undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  As will be explained below, the undisputed facts render the appellant ineligible for the benefits she seeks.  Therefore, the Board finds that, under the holding of VAOPGCPREC 5-2004, there is no duty on VA's part under the provisions of the VCAA and its implementing regulations to further notify or assist the appellant with regard to the issue decided herein.  See also Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Prinicipi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).

II. Analysis

The appellant contends that she is entitled to DIC, death benefits, and accrued benefits on the basis that she was married to the Veteran.  She acknowledges that she was divorced from the Veteran at the time of his death.  

When a Veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541; 38 C.F.R. § 3.50(a).  VA DIC benefits are payable to a surviving spouse who was married to a Veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the Veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c). 

Consequently, "surviving spouse" status is a threshold requirement for DIC, death pension, and accrued benefits.  A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to a Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  The Board acknowledges that on June 26, 2013, the United States Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA), which defined marriage solely as that between a man and a woman, is unconstitutional; however, that provision does not impact the merits of this case.  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. § 3.54.  The burden is on the appellant to establish his or her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). 

In the present case, the appellant does not meet the threshold requirement of qualifying for benefits as the Veteran's surviving spouse.  In this regard, while the record does not contain a decree documenting the divorce of the appellant and Veteran, it contains ample indication that the parties were, in fact, divorced at the time of the Veteran's death.  Such evidence includes a June 1987 order of a Kentucky Circuit Court, which ordered a change in the amount of support and maintenance the Veteran was to pay to the appellant; an August 1987 medical treatment record, in which the Veteran described to his doctor how he left his wife of 34 years in 1985 and subsequently divorced her; an October 1987 letter to VA, written by the appellant, in which she asked for an apportionment of the Veteran's VA benefits and referred to the Veteran as her "ex-husband"; the Veteran's February 1988 death certificate, which lists him as "divorced" at the time of his death; a February 1988 letter to VA from the Veteran's daughter, in which she inquired about survivor benefits and indicated that her father was divorced at the time of his death; a letter to VA from the appellant, received in January 2012, in which she indicated that the Veteran had divorced her in 1986; and a February 2012 VA Report of Contact, in which the appellant indicated in a phone call from VA staff that she and the Veteran divorced in 1986. 

Thus, the Board must find that the appellant was not married to the Veteran at the time of his death and cannot be considered his surviving spouse.  Therefore, the appellant is not entitled to recognition as the Veteran's surviving spouse. 

The Board acknowledges the appellant's contentions that she never remarried and that she should receive benefits because she was married to the Veteran for over 30 years.  However, as the above provisions make clear, such facts are not relevant to the recognition of a surviving spouse for benefit purposes.  While the Board is sympathetic to the appellant's claim, there is no legal basis to award entitlement to recognition as the surviving spouse of the Veteran, for the purpose of receiving VA benefits.  Her claim is therefore denied as a matter of law.  See Sabonis, supra. 


ORDER

Entitlement to DIC, death pension, and/or accrued benefits based on recognition as the surviving spouse of the Veteran is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


